DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Raheja on 14 February 2022.

The application has been amended as follows: 

1.	(Original) A method of a user equipment (UE) for device to device (D2D) communication, the method comprising:
receiving, resource configuration information from a base station, the resource configuration information comprising first information indicating D2D transmission resources for D2D discovery and second information indicating D2D reception resources for D2D discovery;
transmitting a D2D discovery signal on the D2D transmission resources indicated in the first information; and
monitoring the D2D transmission resources indicated by the first information and the D2D reception resources indicated by the second information to receive at least one D2D discovery signal transmitted by another UE on a same frequency as a serving cell, and
wherein the D2D transmission resources indicated by the first information are commonly used by UEs in the serving cell, and 
wherein the D2D transmission resources are used by the UE in an idle state for transmitting the D2D discovery signal.



3.	(Original) The method of claim 1, wherein the D2D transmission resources are separately configured for a transmission of a D2D discovery message and a transmission of a D2D communication packet.

4.	(Original) The method of claim 1, wherein the D2D reception resources are separately configured for a reception of a D2D discovery message and a reception of a D2D communication packet.

5.	(Currently Amended) A method of a base station for supporting a device to device (D2D) communication method, the method comprising:
generating resource configuration information comprising first information indicating D2D transmission resources for D2D discovery and second information indicating D2D reception resources for D2D discovery; and
transmitting the resource configuration information to at least one user equipment (UE) in a serving cell,
wherein the D2D transmission resources are used for transmitting a D2D discovery signal by the at least one UE in the serving cell, and the D2D reception resources are used for receiving at least one D2D discovery signal transmitted by another UE on a same frequency as the serving cell, 
wherein the D2D transmission resources indicated by the first information are commonly used by UEs in the serving cell, and
wherein the D2D transmission resources are used by the UE in an idle state for transmitting the D2D discovery signal.

6.	(Currently Amended) The method of claim 5, wherein the D2D transmission resources indicated by the first information are commonly used by 



8.	(Original) The method of claim 5, wherein the D2D reception resources are separately configured for a reception of a D2D discovery message and a reception of a D2D communication packet.

9.	(Original) An apparatus of a user equipment (UE) for device to device (D2D) communication, the apparatus comprising:
a transceiver configured to: 
receive resource configuration information from a base station, the resource configuration information comprising first information indicating D2D transmission resources for D2D discovery and second information indicating D2D reception resources for D2D discovery, and
transmit a D2D discovery signal on the D2D transmission resources indicated in the first information; and 
a controller configured to monitor the D2D transmission resources indicated by the first information and the D2D reception resources indicated by the second information to receive at least one D2D discovery signal transmitted by another D2D UE on a same frequency as a serving cell, 
wherein the D2D transmission resources indicated by the first information are commonly used by UEs in the serving cell, and
wherein the D2D transmission resources are used by the UE in an idle state for transmitting the D2D discovery signal.

10.	(Currently Amended) The apparatus of claim 9, wherein the D2D transmission resources indicated by the first information are commonly used by 



12.	(Original) The apparatus of claim 9, wherein the D2D reception resources are separately configured for a reception of a D2D discovery message and a reception of a D2D communication packet.

13.	(Currently Amended) An apparatus of a base station for supporting device to device (D2D) communication, the apparatus comprising:
a controller configured to generate resource configuration information comprising first information indicating D2D transmission resources for D2D discovery and second information indicating D2D reception resources for D2D discovery; and
a transceiver configured to transmit the resource configuration information to at least one user equipment (UE) in a serving cell,
wherein the D2D transmission resources are used for transmitting a D2D discovery signal by the at least one UE in the serving cell, and the D2D reception resources are used for receiving at least one D2D discovery signal transmitted by another UE on a same frequency as the serving cell, 
wherein the D2D transmission resources indicated by the first information are commonly used by UEs in the serving cell, and
wherein the D2D transmission resources are used by the UE in an idle state for transmitting the D2D discovery signal.

14.	(Currently Amended) The apparatus of claim 13, wherein the D2D transmission resources indicated by the first information are commonly used by 

15.	(Original) The apparatus of claim 13, wherein the D2D transmission resources are separately configured for a transmission of a D2D discovery message and a transmission of a D2D communication packet.



Allowable Subject Matter
2.	Claims 1-16 (renumbered as claims 1-16) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-16 are allowed.  
No prior art reference was found that anticipates or renders obvious the uniquely distinct features of “receiving, resource configuration information from a base station, the resource configuration information comprising first information indicating D2D transmission resources for D2D discovery and second information indicating D2D reception resources for D2D discovery; … monitoring the D2D transmission resources indicated by the first information and the D2D reception resources indicated by the second information to receive at least one D2D discovery signal transmitted by another UE on a same frequency as a serving cell, ... wherein the D2D transmission resources are used by the UE in an idle state for transmitting the D2D discovery signal.” as recited in claim 1 and similarly recited in claims 5, 9, and 13, over any of the prior art of record, alone or in combination.  Claims 2-4 depend on claim 1, claims 6-8 depend on claim 5, claims 10-12 depend on claim 9, and claims 14-16 depend on claim 13, and each is therefore also allowable over the prior art.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645